DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 18 January 2022 has been considered and entered. Accordingly, claims 1-5, 8-14, and 17-20 are pending in this application. Claims 6, 7, 15, and 16 are cancelled; claims 1-3, 5, 10, 11, 13, 14, and 17 are currently amended; claims 4, 8, 9, 12, and 18-20 are original.

Response to Arguments
Applicant’s arguments, see pages 9-10, with respect to the rejections of claims 1-6, 8-15, and 17-20 have been fully considered and are persuasive.  The rejections of 1-6, 8-15, and 17-20 have been withdrawn in view of Applicant’s amendments to the claims which incorporate previously indicated allowable subject matter. 

Applicant’s amendments have also overcome the objection to claim 14. Accordingly, the objection to claim 14 has been withdrawn.

Allowable Subject Matter
Claims 1-5, 8-14, and 17-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13 have been amended to incorporate subject matter from dependent claims thereof previously indicated as containing allowable subject matter in the non-final rejection mailed 15 September 2021, and thus the reasons for allowance are as previously set forth in said non-final rejection. 

Although no dependent claim of independent claim 17, nor claim 17 itself, was previously indicated as containing allowable subject matter, independent claim 17 has been amended to include language similar to that of amended claims 1 and 13, and as such is allowable for the same reasons as claims 1 and 13.
	
	The dependent claims 2-5, 8-12, 14, and 18-20 being definite, enabled by the specification, and further limiting to the independent claims 1, 13, and 17, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167